Citation Nr: 0740835	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-26 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for shortness of breath.

2.  Entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for kidney problems, including as due to medications.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and observed by his wife


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
September 1947.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2005 rating decision (reopening of service 
connection for right knee disorder) and a November 2005 
rating decision (38 U.S.C.A. § 1151 claims) by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The veteran provided testimony at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.  In December 2007, 
the Board granted the veteran's motion to advance his case on 
the docket due to age.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran does not have additional disability 
manifesting shortness of breath; and the veteran's complaints 
of shortness of breath are not caused by VA hospitalization 
or surgical or medical treatment.  

2.  The competent medical evidence of record demonstrates 
that the veteran's disorder of renal insufficiency is not 
caused by VA hospitalization or surgical or medical 
treatment.

3.  The August 2003 rating decision denied reopening of 
service connection for residuals of a right knee injury, 
concluding that the additional evidence did not show an in-
service right knee injury and did not link a current right 
knee disability to a truck accident in service, finding that 
the evidence was not new and material; notice of this 
decision was mailed on August 23, 2003; and the appellant did 
not enter a notice of disagreement with this decision within 
one year of notice of the decision.

4.  The evidence received since the final August 2003 rating 
decision is new, relates to an unestablished fact of in-
service injury of the right knee that is necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
residuals of a right knee injury.
 

CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for shortness of breath have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2007).

2.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for kidney problems have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2007).

3.  The August 2003 rating decision that denied reopening of 
service connection for a right knee disability became final.  
38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.302, 20.1103 (2007). 

4.  New and material evidence has been received, and service 
connection for residuals of a right knee injury is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2007).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Collectively, VA notice and duty to assist letters dated in 
May 2003, June 2003, May 2005, July 2005, and September 2005 
satisfied VA's duty to notify under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send in all 
evidence in his possession that pertained to the claims.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the claims under 38 U.S.C.A. § 1151 
are being denied, and no effective date or rating percentage 
will be assigned, the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  Upon remand, when adjudicating on 
the merits the issue of service connection for residuals of a 
right knee disability, the RO will address any notice defect 
with respect to this service connection issue.  

The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Because the claim for service connection for 
residuals of right knee injury has been reopened and is 
addressed on the merits, any deficiency regarding notice of 
the basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the appellant's claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA hospital reports, treatment 
records, and examination reports with medical opinion, 
private hospitalization and treatment records, and lay 
statements and personal Travel Board hearing testimony have 
been associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, Travel Board hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

38 U.S.C.A. § 1151 Laws & Regulations

Because the appellant's claim was filed on or after October 
1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997 (requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical 
treatment, or examination), and implementing regulations at 
38 C.F.R. § 3.358, are not applicable.  The version of 38 
U.S.C.A. § 1151 that became effective October 1, 1997 is the 
applicable statute in this case.  Effective October 1, 1997, 
38 U.S.C.A. 
§ 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2007), which provides that, to determine whether a veteran 
has an additional disability, VA compares the veteran's 
condition immediately before the beginning of the hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the veteran's 
condition after such care, treatment, examination, services, 
or program has stopped.  VA considers each involved body part 
or system separately.  38 C.F.R. § 3.361(b).

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  Claims based on additional disability or death due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2007).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of 
sedation; (ii) Require anesthesia or narcotic analgesia; 
(iii) Are considered to produce significant discomfort to the 
patient; (iv) Have a significant risk of complication or 
morbidity; (v) Require injections of any substance into a 
joint space or body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2007).



38 U.S.C.A. § 1151 Claim for Shortness of Breath

The veteran contends that his shortness of breath is a result 
of a prescription given at a VA Medical Center (VAMC) in 
1997.  

After a review of the evidence, the Board finds that the 
competent medical evidence of record demonstrates that the 
veteran does not have additional disability manifesting 
shortness of breath.  The lay and medical evidence of record 
shows that, at the time of the VA treatment in 1997, the 
veteran had preexisting shortness of breath.  The Board 
further finds that the veteran's complaints of shortness of 
breath are not caused by VA hospitalization or surgical or 
medical treatment.  The evidence shows that the veteran's 
complaints of shortness of breath are associated with 
coronary artery disease and mild pulmonary emphysema.

After a review of the evidence of record, and comparing the 
veteran's breathing condition immediately before the 
beginning of VA medical care in 1997 to the veteran's 
condition after the 1997 treatment, the Board finds the 
evidence does not show additional disability shortness of 
breath.  Private treatment records from Dr. L.M. provide 
probative evidence against this claim.  An electrocardiogram 
performed in August 1989 indicates faint bruits over the 
carotid arteries bilaterally, good respiratory excursion, and 
mild hyper-resonance to percussion.  Dr. L.M. opined that the 
veteran's breath sounds are somewhat decreased over both 
lungs, clear lungs, and a normal sinus rhythm.  The veteran 
also received a diagnosis of mild pulmonary disease based on 
his long history of smoking.  Hence, the veteran's complaints 
of shortness of breath are most likely the result of his mild 
pulmonary disease, bilateral decreased breath sounds over 
both lungs, and coronary problems which developed or were 
progressing independently before 1997.

The only VA medical records, dating from 1997, do not pertain 
to shortness of breath but to a non-service-connected right 
knee disability.  As such, they make no reference to any 
problems with shortness of breath or the side effects of any 
medication.  The medical record does not show any diagnosed 
disability manifest by a symptom of shortness of breath other 
than complaints associated with coronary artery disease and 
mild pulmonary emphysema.

VA outpatient treatment records also note the veteran had an 
essentially normal persantine myocardial scan in November 
2002 which showed normal resting ventricular wall motion and 
ejection fraction of 57 percent, and no demonstrable 
persantine stress-induced myocardial ischemia.  In addition, 
a cardiac blood pool imaging scan in August 2005 found no 
evidence of significant pericardial effusion and normal 
resting left ventricular with an ejection fraction of 64 
percent.  Hence, the veteran's post-service medical record 
provides evidence against this claim.

In an August 2005 statement, the veteran contended that his 
shortness of breath may have been due to spray painting a 
forward pump room without a mask in service.  Any such 
assertion by the veteran that his shortness of breath 
occurred prior to the VA treatment he contends caused his 
shortness of breath only tends to weigh against his 
38 U.S.C.A. § 1151 claim because it tends to show pre-
existing disability of shortness of breath that existed prior 
to VA treatment and tends to show a causation that does not 
involve VA hospitalization or surgical or medical treatment. 

In an August 2006 statement, the veteran indicated that Dr. 
J.L. told him that his medication could have caused his 
shortness of breath; however, shortness of breath is a 
symptom, not a diagnosis of an actual disabling condition for 
which compensation may be paid.  The veteran did not identify 
any specific disability which he believes may have caused his 
shortness of breath.  Moreover, the veteran noted that this 
problem resolved under the care of a different VA physician, 
Dr. J.L.

The Board notes the veteran's October 2007 personal hearing 
testimony to the effect that VA prescribed medication which 
allegedly exacerbated his shortness of breath problem in 
1997; however, this testimony only shows continuance of pre-
existing symptoms of shortness of breath.

In addition, the weight of the competent medical evidence of 
record does not show that the complaints of shortness of 
breath were proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or that shortness of breath 
was an event that was not reasonably foreseeable.  For these 
reasons, the Board finds that the criteria for entitlement to 
compensation under 
38 U.S.C.A. § 1151 for shortness of breath as caused by VA 
hospitalization or medical or surgical treatment in 1997 have 
not been met, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

38 U.S.C.A. § 1151 Claim for Kidney Problems

The veteran contends that his kidney problems are due to a 
wrong medication given at a VAMC in 2000. 

After a review of the evidence, the Board finds that the 
competent medical evidence of record demonstrates that the 
veteran the veteran's kidney problems are not caused by VA 
hospitalization or surgical or medical treatment.  VA 
outpatient treatment records show that the veteran developed 
renal insufficiency in January 2003; however, there is not 
competent medical evidence of record that relates such renal 
insufficiency to VA medical treatment.  Indeed, shortly after 
his diagnosis of renal failure, the veteran had a CT scan of 
his abdomen which found no lesions on his kidneys later that 
month.

VA treatment reports also show a history of coronary artery 
disease, anemia, hypertension, and benign prostatic 
hypertrophy with complaints of nighttime urinary infrequency.  
In addition, January 2003 and July 2006 VA problem lists 
include a notation for renal insufficiency and renal failure, 
respectively, without any indication that this condition was 
related to any medications prescribed by VA.

In an April 2006 statement, the veteran indicated that a 
physician's assistant gave him the wrong medication; however, 
he notes that his medical records do not show these 
prescriptions or any evidence of a change to corroborate his 
lay statement or his personal hearing testimony in October 
2007.

In addition to not showing actual causation, the competent 
medical evidence of record does not show that the complaints 
of kidney problems that included findings of renal 
insufficiency were proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or that kidney 
problems (renal insufficiency) was an event that was not 
reasonably foreseeable.  For these reasons, the Board finds 
that the criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for kidney problems as caused by VA 
hospitalization or medical or surgical treatment, including 
medications given by VA, have not been met, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Reopening Service Connection for Residuals of a Right Knee 
Injury

The veteran contends his current right knee disability was 
caused by a right knee injury from a truck accident in 
service in 1947.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection for a right knee injury was previously 
denied in an April 1982 rating decision on the basis that 
this condition was not incurred in service, including that 
the veteran's service medical records provide no evidence of 
treatment for a right knee condition.  Reopening of this 
claim was denied in January 1997 on the basis that the 
veteran had not provided new and material evidence.  As there 
was no timely appeal, the RO's April 1982 and January 1997 
denials became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In May 2003, the veteran again requested reopening of service 
connection for a right knee injury.  In an August 2003 rating 
decision, the RO denied reopening service connection for 
residuals of a right knee injury on the basis that new and 
material evidence had not been received.  The August 2003 
rating decision found that the evidence did not show an in-
service right knee injury, and that there was no medical 
evidence to link current right knee disability to a truck 
accident in service.  Notice of the August 2003 rating 
decision was mailed on August 23, 2003.  Because the 
appellant did not enter a notice of disagreement with this 
decision within one year of notice of the decision, the 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.   

Evidence of record at the time of the final August 2003 
decision included the veteran's service medical records, 
showing no residuals of a right knee injury from the truck 
accident or any other incident in service, a VA compensation 
examination in February 1982, a letter from a private 
physician, Dr. A.J.A., concerning his spine in February 1983, 
medical reports from McAlester Regional Hospital from July 
1981 through August 1989, two letters from private physicians 
regarding his right knee problems, and VA outpatient 
treatment records from VAMC, Muskogee, from February 1997 to 
March 2003.

In June 2005, the veteran again requested reopening of a 
claim for service connection for residuals of a right knee 
injury.  In the July 2005 rating decision on appeal, the RO 
denied reopening of service connection for residuals of a 
right knee injury on the basis that new and material evidence 
had not been received.  Regardless of the actions of the RO, 
the Board must first determine whether new and material 
evidence has been submitted to reopen this claim since the RO 
previously considered, and denied, this claim in August 2003 
and the veteran did not timely appeal that initial decision.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  
The Board must determine whether new and material evidence 
has been submitted since the prior, final, August 2003 rating 
decision to permit reopening the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.    
The newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be 
probative as to each element that was a specified basis for 
the last disallowance.  Evans v. Brown, 9 Vet. App. 273, 283-
84 (1996).

Evidence added to the record since August 2003 rating 
decision includes VA medical treatment records from August 
2003 to March 2004 and from July 2005 to July 2006, a notice 
of disagreement letter in August 2006, and the veteran's 
Travel Board hearing testimony in October 2007.  Much of this 
evidence is new in that it was not previously of record and 
is not cumulative.  These records indicate the veteran had 
arthroscopic surgery on his right knee in August 1989 to 
repair the torn portion of the medial meniscus, remove a 
loose body, and mitigate his osteoarthritis.  The hearing 
testimony in particular provides additional specific details 
about the in-service truck accident and the veteran's 
testimony regarding knee symptoms in conjunction with the 
truck accident.

The Board finds that the evidence added to the claims file 
since the August 2003 rating decision, especially the 
personal hearing testimony details regarding in-service truck 
accident and knee symptoms, relates to an unestablished fact 
of in-service injury of the right knee that is necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
residuals of a right knee injury.  The credibility of this 
evidence must be presumed for the purpose of deciding whether 
it is new and material.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  As this evidence was not of 
record at the time of the last final decision and as it 
addresses directly the basis for the prior denial of the 
veteran's claims, it is "new and material" and the claim must 
be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Having reopened the claim for service connection for 
residuals of right knee injury, because the RO did not reach 
the merits of the claim, the Board is remanding the reopened 
claim for adjudication of the claim on the merits. 


ORDER

Compensation under 38 U.S.C.A. § 1151 for shortness of breath 
is denied.

Compensation under 38 U.S.C.A. § 1151 for kidney problems is 
denied.

The claim for service connection for the residuals of a right 
knee injury is reopened; to this extent only, the benefit 
sought on appeal is granted.


REMAND

In the July 2005 rating decision on appeal (and again in the 
November 2005 rating decision during the appeal), the RO 
found that new and material evidence had not been received 
since a prior final rating decision (August 2003) denial of 
reopening of service connection for a right knee disability, 
and denied reopening of the claim.  In this Board decision, 
the Board has found that new and material evidence has been 
received, and has reopened the veteran's claim for service 
connection for residuals of a right knee injury.  Because the 
RO did not reach and adjudicate the merits of the veteran's 
claim, the veteran would be prejudiced by the Board now 
adjudicating in the first instance the merits of the reopened 
claim for service connection for residuals of right knee 
injury.  For this reason, the reopened issue of service 
connection for residuals of right knee injury must be 
remanded to the RO for adjudication of the reopened service 
connection claim on the merits.  

Accordingly, these issues are REMANDED for the following 
action:

The AOJ should adjudicate on the merits 
the claim for service connection for 
residuals of a right knee injury.  If any 
of the benefits sought on appeal are not 
granted, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.  

The purpose of this remand is to provide the veteran due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


